ON MOTION FOR REHEARING AND/OR TRANSFER TO THE SUPREME COURT
PER CURIAM
The Attorney General has filed a motion for rehearing or to transfer this cause to the Supreme Court on the grounds that this court was not authorized to examine the original bill; that this court was rewriting § 407.030; and this court should follow the interpretation placed on § 407.030 by the Attorney General.
The motion first attacks the action of this court in examining the original bill by which §§ 407.010 to 407.130 were adopted. The opinion rests affirmance on the ground that to allow civil penalties for a violation of a voluntary assurance would require this court to rewrite the statutes involved and impose a penalty when the legislature has not in fact expressed a clear intent that such penalty be imposed. The original bill was examined to see if any further light could be shed on the intent of the legislature in passing this bill with the result that the original bill lent support for the conclusion that the legislature did not intend to impose a penalty for a violation of an assurance of voluntary compliance. This was *264plain from the obvious renumbering of the sections in the original bill prior to passage. The Attorney General would deprive this court of any authority to examine the original bill to determine the intent of the legislature. In Brannock v. St. Louis, M. & S. E. R. Co., supra, the court at 98 S.W. 606 quoted from Gardner v. Collector, 73 U.S. 499, 6 Wall. (U.S.) 499, 18 L.Ed. 890 (1867):
“We are of opinion, therefore, on principle, as well as authority, that, whenever a question arises in a court of law of the existence of a statute, or of the time when a statute took effect, or of the precise terms of a statute, the judges, who are called upon to decide it, have a right to resort to any source of information, which, in its nature, is capable of conveying to the judicial mind a clear and satisfactory answer to such question;
In Ex Parte Helton, 117 Mo.App. 609, 93 S.W. 913, 915 (1906) the court stated it had examined the original bill of the law it was called upon to construe. The court quoted from 2 Sutherland on Construction of Statutes § 470: “The proceedings of the Legislature in reference to the passage of an act, may be taken into consideration in construing the act.”
Consistent with Brannock and Helton this court in State ex rel. Mo. Power & Light Co. v. Riley, 546 S.W.2d 792, 797[6] (Mo.App.1977) held that when a court is called upon to construe a statute it could resort to the Journals of the Legislature and the original bill and amendments.
Because § 407.030 refers to § 407.110 which deals only with a violation of an injunction, with no mention of an assurance of voluntary compliance, this court was in doubt as to the precise terms of § 407.030. That led this court under the authority of Brannock to obtain the original roll4 or bill to determine if the original bill did in fact refer to § 407.110. In examining the original bill the renumbering was discovered. The necessity for examining the original roll or bill is apparent because the renumbering can only be discovered by examining the original roll. This made it clear the legislature did not intend to impose civil penalties for a violation of an assurance of voluntary compliance because the bill in fact originally permitted the Attorney General to obtain an injunction after a violation. This lent support for the conclusion already reached that under the applicable rules pertaining to the construction of penal statutes there was no authority to be found for imposing a penalty without doing violence to the rules this court must follow. Thus, an examination of the original roll makes it abundantly clear that the legislature did not intend to impose a penalty for a violation of an assurance of voluntary compliance.
However, the Attorney General would confine this court to an examination of the journals and the enrolled bill and cites as authority for that proposition Bullington v. State, 459 S.W.2d 334, 338 (Mo.1970). There is nothing in Bullington which prevents this court from examining the original bill. On the contrary, as it appears from Brannock, Helton and Riley this court is free to examine the original bill in order to construe this statute in an effort to determine the intent of the legislature.
The Attorney General states this court has rewritten this statute by examining the original bill and discovering the renumbering. This court did not rewrite the statute but simply examined the original bill in an effort to determine the legislative intent. The bill remains as it read when passed, but this court has concluded that as written the statute does not reveal the required clear intent to provide for civil penalties for the violation of an assurance of voluntary compliance.
The motion further relies on Riley for the proposition that courts will accord great weight to an interpretation placed upon a statute by those charged with its administration and states the Attorney General has interpreted § 407.030 to allow penalties. This rule of law is correct, but as *265pointed out in State ex rel. Danforth v. Riley, 499 S.W.2d 40, 44[7] (Mo.App.1973) such interpretation is not binding on the court. Here, this court concluded that it could not accept the Attorney General’s interpretation. To do so would require a rewriting and construction of this statute which the cases discussed in the opinion hold a court may not do. For that reason, the interpretation placed upon this statute by the Attorney General cannot be accepted.
The motion for rehearing is overruled and the motion to transfer this cause to the Supreme Court is denied.

. The Secretary of State maintains the original roll of all laws under § 2.010.